Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 9, 2019

                                      No. 04-19-00321-CR

                                        Edward ROCHA,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR8265
                        Honorable Stephanie R. Boyd, Judge Presiding


                                         ORDER
        Appellant’s second motion for an extension of time to file the appellant’s briefs is
granted. We order appellant’s counsel, Donald B. Edwards, to file the appellant’s brief by
December 18. Counsel is advised that no further extensions of time will be granted absent a
timely motion that (1) demonstrates extraordinary circumstances justifying further delay, (2)
advises the court of the efforts counsel has expended in preparing the brief, and (3) provides the
court reasonable assurance that the brief will be completed and filed by the requested extended
deadline. The court does not generally consider a heavy work schedule to be an extraordinary
circumstance.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2019.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court